 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION MAY 12 2020
THOMAS G ;
UNITED STATES OF AMERICA crete eee eRUTON im
CASE NUMBER:

Vv.

 

YEN CHAM YUNG

 

GOVERNMENT'S MOTION TO SEAL
COMPLAINT, AFFIDAVIT, AND ARREST WARRANT

 

Now comes the UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR..,
United States Attorney for the Northern District of Illinois, and states as follows in
support of its Motion to Seal Complaint, Affidavit, and Arrest Warrant:

The public filing of the Complaint, Affidavit, and Arrest Warrant in this matter
before the arrest warrant can be executed could alert the defendant and result in his
flight and the destruction of evidence.

For this reason, the government respectfully requests that the Complaint,
Affidavit, and Arrest Warrant, as well as this Motion to Seal, be sealed until the time
of arrest of the defendant in this case or further order of the Court, whichever occurs
earlier.

DATE: May 12, 2020 Respectfully submitted,

JOHN R. LAUSCH, JR.
United States Attorney

By: s/Rajnath Laud
Rajnath Laud
Assistant United States Attorney
219 S. Dearborn Street, Rm. 500
Chicago, Illinois 60604
(812) 469-6306
